21-30071-hcm Doc#61-1 Filed 05/18/21 Entered 05/18/21 10:57:00 Proposed Order Pg 1
                                      of 2




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

   IN RE:                                        §
                                                 §              CASE NO 21-30071
   THE GATEWAY VENTURES, LLC,                    §
                                                 §
                                                 §
            Debtor.                              §

        ORDER GRANTING FIRST AMENDED INTERIM FEE APPLICATION
        OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS COUNSEL TO
        DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 61)

          On this day came on for consideration the First Amended Interim Fee Application of
 Weycer, Kaplan, Pulaski & Zuber, P.C. as Counsel to Debtor and Debtor in Possession (Docket
 No. 61) (the “WKPZ Fee Application”) filed herein on May 18, 2021 by Weycer, Kaplan,
 Pulaski & Zuber, P.C. (“WKPZ”), attorneys for the Debtor and Debtor in Possession. The Court
 finds and concludes that the WKPZ Fee Application contains the necessary notices under the
 Local Bankruptcy Rules, and no further notice is necessary, and that cause exists to grant the
 relief requested in the WKPZ Fee Application to the extent set forth below.

 IT IS THEREFORE ORDERED THAT:

        1.       The WKPZ Fee Application is granted as set forth herein.

      2.    All capitalized terms shall have the same meaning as ascribed to such terms in the
 WKPZ Fee Application, unless otherwise defined herein.



 ORDER GRANTING FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI &
 ZUBER, P.C. AS COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 61) — Page 1 1969564.DOCX]
21-30071-hcm Doc#61-1 Filed 05/18/21 Entered 05/18/21 10:57:00 Proposed Order Pg 2
                                      of 2



        3.     WKPZ is awarded on an INTERIM basis fees in the total amount of $27,966.70
 and expenses in the total amount of $500.44 for the representation of TGV by WKPZ during the
 Application Period, subject to later and final approval of the Court.

         4.      WKPZ is authorized to deduct from any retainer on hand from TGV the amounts
 awarded herein, and otherwise the Debtor is authorized and directed to pay to WKPZ from funds
 of the estate the fees and expenses awarded in this Order.

                                               ###




 ORDER GRANTING FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI &
 ZUBER, P.C. AS COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 61) — Page 2 1969564.DOCX]
